                                                   UNITED STATES BANKRUPTCY COURT
                                                          DISTRICT OF OREGON

In re                                                )
                                                                 19-33186-dwh12
                                                     ) Case No. _________________
Avalon Orchards, Inc.,                               )
                                                                                    11/26/19
                                                     ) CHAPTER 12 PLAN DATED __________
                                                     )   Motion to Value Collateral
Debtor(s)                                            )   Secured Claim Amount Limited with Creditor Consent

l.   The debtor shall pay to the trustee (a) a periodic payment of $________________________________________________________
                                                                         $31,590
                                                          six months
     every ______________________________________________________________________________                             (insert either month, quarter,
     six months or year); (b) all proceeds from avoided transfers, including proceeds from transfers avoided by the trustee; (c) upon receipt
     by the debtor, all net tax refunds attributable to prepetition tax years and net tax refunds attributable to postpetition tax years (i.e., tax
     refunds not included on Schedule I, less tax paid by debtor for a deficiency shown on any tax return for that same postpetition tax year
     or tax paid by setoff by a tax agency for a postpetition tax year) received by the debtor during:      The life of the plan, or     36 months
     from the date the first plan payment is due (check applicable provision; if neither is checked, “for the life of the plan” applies); (d) a lump
                         77,000
     sum payment of $_________________               01/31/20
                                                on __________(date);     and (e) _________________________________________________
     _________________________________________________________________________________________________________.
2. From the payments so received, the trustee shall make disbursements as follows:
   (a) First, to the trustee's commission and expenses.
   (b) Second, with respect to secured creditors, the terms of the debtor's prepetition agreement with each secured creditor shall continue
       to apply, except as otherwise provided for in this plan or the confirmation order. Secured creditors shall retain their liens until the
       payment of the underlying debt, determined under nonbankruptcy law, or discharge under §1228, as appropriate. Any allowed
       secured claims will be paid as shown below. Should the trustee not have sufficient funds in trust to pay fully the disbursements listed
       below, disbursements of funds available shall be made pro rata. If a creditor is not fully secured, the unsecured portion of the
       creditor's claim shall be treated under the provisions of pt. 2(e) and (f) if the claim identifies the priority portion of the claim, and, if
       not, under the provisions of pt. 2(f) only. The following also apply:
       (1) To creditors whose claims have been timely filed and allowed as secured, make payments as follows: Estimated prepetition
            arrearages on property must be shown below, separately, and identified as such if debtor is curing defaults under 11 USC
            §1222(b)(5)). THE ARREARAGES AND TOTAL AMOUNT OF DEBT SHOWN IN A TIMELY FILED AND ALLOWED
            SECURED CLAIM SHALL CONTROL.
                                                                                      Estimated
                                                   Estimated        Collateral       Total Debt,                              Post-
                                                   Arrearage,     Value, if Not        if Paying                          confirmation Periodic
       Creditor                  Collateral         if Curing     Paying in Full         in Full   Term of Payments Interest Rate Payment

Columbia State Bank               All assets              N/A                           $895,482     36 months                 6.5%            See
(2018 Loan)                                                                                                                               attached


              If payments to a creditor are to begin after debtor’s attorney has been paid, the payments to said attorney shall not exceed
              $_______________ before the creditor is paid. If the debtor is not paying the debt in full, the debtor MOVES the court for an
              order fixing the value of the collateral as set forth above.
              If the collateral is not to be sold, the value of the collateral shall be fixed in the amount stated above for purposes of
              administration of this plan as well as for purposes of the amount of any secured claim, if undersecured, unless
              objected to at or before the first date set for the confirmation hearing on this plan or, if applicable, prior to expiration
              of time to object to this proposed modified plan, in which case the value will be determined by the court. If the
              collateral is to be sold the value shall be the sales price. The debtor MOVES the court for an order so fixing the value
              of the collateral. Otherwise, the creditor’s proof of claim shall control.
         (2) DEBTOR PROPOSES THAT THE CREDITOR(S) SPECIFICALLY IDENTIFIED BELOW AGREE TO THE FOLLOWING
             TREATMENT WHICH THE COURT MIGHT NOT BE ABLE TO APPROVE ABSENT CONSENT OF CREDITOR(S). FAILURE
             OF CREDITOR(S) TO FILE A WRITTEN OBJECTION TO THIS PLAN PRIOR TO CONFIRMATION SHALL CONSTITUTE
             ACCEPTANCE OF THE PLAN. FROM THE PAYMENTS RECEIVED PURSUANT TO PT. 1, IF A CLAIM HAS BEEN TIMELY
             FILED AND ALLOWED AS SECURED, MAKE PAYMENTS TO THE FOLLOWING HOLDERS OF SUCH CLAIMS AS
             DETAILED BELOW. ESTIMATED PREPETITION ARREARAGES, IF CURING AND REINSTATING, MUST BE SHOWN
             BELOW. THE ARREARAGES SHOWIN IN A TIMELY FILED AND ALLOWED SECURED CLAIM SHALL CONTROL.
                                                                    Estimated
                                          Estimated   Collateral    Total Debt,                      Post-
                                          Arrearage, Value, if Not   if Paying                   confirmation Periodic
         Creditor           Collateral     if Curing Paying in Full    in Full  Term of Payments Interest Rate Payment


Rick & Sydney Blaine              All assets                         See attached

Heather Blaine                    None                               See attached
1200.05 (12/1/14) Page 1 of 3

                                       Case 19-33186-dwh12                 Doc 67        Filed 11/26/19
            If the collateral is not to be sold, for purposes of administration of this plan and case, the secured claim shall be limited
            to the value of the collateral stated above, unless creditor(s) objects at or before the first date set for the confirmation
            hearing on this plan or, if applicable, prior to expiration of time to object to any proposed modified plan, in which case,
            the values will be determined by the court. If the collateral is to be sold, the value shall be the sales price. The debtor
            MOVES the court for an order so fixing the value of the collateral.

            (3) Adequate protection payments shall be disbursed by the trustee pre-confirmation from funds on hand with the trustee in the
                payment amounts specified in the plan for the subject secured creditors, absent a provision in this plan or a court order providing
                for a different amount to be paid preconfirmation. If the debtor fails to make monthly payments sufficient to pay the adequate
                protection payments in full, the trustee will disburse available funds pro rata according to the payments proposed for subject
                secured creditors. Adequate protection payments paid through the trustee preconfirmation will be deducted from the amount
                of the allowed claim. Unless the concerned secured creditor is fully secured or oversecured, no interest shall be paid from the
                date of the filing of the petition to the date of confirmation unless otherwise specifically provided for in the payment provisions
                set forth above.

         (4) The debtor shall surrender any collateral which is not otherwise addressed by the terms of this plan no later than upon
             confirmation of this plan to the following creditors (state creditor NAME and DESCRIBE collateral to be surrendered):
       None.




      (c) Third, pro rata, until fully paid, allowed unsecured domestic support obligations.
      (d) Fourth, allowed administrative expenses under §507(a)(2).
      (e) Fifth, pro rata, until fully paid, to allowed priority claims in the order stated in §507(a)(3)-(10), unless otherwise ordered.
      (f) Sixth, pro rata, to timely filed and allowed nonpriority unsecured claims, the amounts required by §1225(b)(1). These monies will
          be distributed in the method indicated in the applicable section marked below. The terms of pt. 8 shall also apply.
               (1) The creditors will receive approximately ______% of their claims. This percentage will vary depending on the amount of
                    total creditors' claims filed.
               (2) The creditors will receive a minimum ______%  100      of their claims. This percentage will not be reduced despite the amount
                    of total creditors' claims filed.
      (g) Pursuant to §1225(a)(4), the unsecured creditors as a group will receive             100%       a minimum of $_______________ (check
          applicable provision; if neither is checked, "100%" controls) plus ______%  0      shall be paid on all timely filed and allowed priority and
          nonpriority unsecured claims from the date of plan confirmation to compensate for deferred payment.

 3.     The debtor moves for assumption of the following executory contracts and leases:
        Creditor                                 Amount of Default [State if None]         Cure Provisions

 Blaine Limited Partnership                           None                              N/A

 Sundale Orchard LLC                                  None                              N/A
        Those executory contracts or leases not specifically mentioned above are treated as rejected. Any timely filed and allowed claim
        arising from rejection shall be treated under pt. 2(f). The debtor will pay all assumed executory contracts and leases directly, including
        amounts required to cure. The debtor shall surrender any property covered by rejected executory contracts or leases to the affected
        creditor no later than upon confirmation of this plan.

 4.     The debtor shall pay directly to each of the following creditors, whose debts are fully secured, the regular payment due postpetition
        on these claims in accordance with the terms of their respective contracts, list any prepetition arrearages in pt. 2(b), and/or specify
        any other treatment of such secured creditor(s) in pt. 2(b):

 Columbia State Bank Loan No. 1309005970 (Equipment Loan), and Columbia State Bank Loan No. 1012005327 (Term Loan).

 See attached.

 5.  The property described below is to be sold [also state offering price and whether it will be offered through a broker (and if so, who),
     and state date by which it will be sold and what will occur if it is not timely sold], all offers received by the debtor shall be promptly
     communicated to the trustee and lienholders, and no sale of such property shall be completed without notice to lienholders and the
     trustee and an opportunity for a hearing:
 Avalon reserves the right to sell certain surplus equipment and pay the net proceeds directly to Columbia State Bank.
 Sales, if any, of surplus equipment will take place by December, 2020. The real estate known as the Wamic Orchard, which
 is not property of this estate (and is owned by Blaine Limited Partnership), will continue to be listed for sale.


 6.     Subject to the provisions of §502, untimely claims are disallowed, without the need for formal objection, unless allowed by court order.

 7.     Except as provided in this plan or in the order confirming the plan, upon confirmation of this plan all of the property of the estate shall

1200.05 (12/1/14) Page 2 of 3

                                        Case 19-33186-dwh12                  Doc 67        Filed 11/26/19
      vest in the debtor(s) free and clear of any claim or interest of any creditor provided for by this plan pursuant to 11 USC §1227.


 8.   [To be completed if plan will not be completed until more than 36 months after the first plan payment due under the originally filed plan.]
      The scheduled month and year the plan will be completed is ___________________ and the cause for a plan longer than 36 months
      is: ________________________________________________________________________________________________.
      Except as otherwise explicitly provided by pt. _____, the debtor shall make plan payments for the longer of either: (a) 36 months from
      the date the first payment is due under the original plan, unless the debtor pays 100% of all claims with interest if required, or (b) the
      time necessary to complete required payments to creditors.

 9.   This plan may be altered postconfirmation in a non-material manner by court order after notice to the debtor, the trustee, any creditor
      whose claim is the subject of the modification, and any interested party who has requested special notice.

10.   Except as otherwise provided herein, (a) postpetition interest on all unsecured claims is disallowed, and (b) unsecured claims allowed
      in the amount of $25 or less, to the extent claims of that class are entitled to a distribution under this plan, shall be paid in the full
      amount allowed prior to any payments to other unsecured claims of the same class.

11. The order of confirmation shall not preclude the assertion by Avalon against any creditor of any and all objections to
claims, nor the raising by Avalon of offsets, defenses, and counterclaims against any creditor.




                                                                                                        By Richard T. Blaine
           11/26/19
DATED: ______________                                                                             Avalon Orchards, Inc.
                                                                                      ___________________________________________
                                                                                                        DEBTOR



CERTIFICATE OF SERVICE on Creditors/Parties Treated in Paragraphs 2(b)(1) and (2) (under the “Collateral Value, if Not Paying
in Full” columns) and 3 (see FRBPs 3012, 7004, and 9014, and LBR 6006-1(b)).

I certify that copies of this plan and the notice of hearing to confirm this plan were served as follows:

a) For creditors/parties who are not Insured Depository Institutions (served by court) (see FRBP 7004(b)), I either listed the
creditors/parties in the mailing list filed with the court exactly as follows, OR, on (insert date) __________, I served the above-
documents by first-class mail to the creditors/parties at the names and addresses exactly as follows (list each creditor/party, the
person or entity the creditor/party was served through, and the address):




b) For Insured Depository Institutions (see FRBP 7004(h)), on (insert date) __________, I served the above-documents by certified
mail, or by other authorized means (specify), at the name and address exactly as follows (list each insured depository institution, the
person or entitythe institution was served through, and the address):




                                                                                      __________________________________________
                                                                                            DEBTOR OR DEBTOR’S ATTORNEY

1200.05 (12/1/14) Page 3 of 3

                                     Case 19-33186-dwh12                 Doc 67        Filed 11/26/19
                                ADDENDUM TO PLAN

Paragraph 1.

Avalon Orchards Inc. (“Avalon”) will make payments twice a year to the Trustee in the
amount of $31,590. See paragraph 2(b)(1) below regarding the distribution of funds.

In addition to the payments noted above, on or before January 31, 2020, Avalon will
make a single lump sum payment to the Trustee in an amount sufficient to pay 100% of
all allowed unsecured claims including the commission to the Trustee. Avalon estimates
that the payment will be approximately $77,000, but reserves the right to audit, review,
and object to any unsecured claim prior to payment.

Paragraph 2(b)(1).

Columbia State Bank (the “Bank”).

Loan No. 17200358 (2018 Loan). Rick and Sydney Blaine (the “Blaines”) are co-
borrowers under that certain Promissory Note with the Bank dated January 1, 2018 in
the original principal amount of $2,578,000 (the “2018 Loan”). Avalon is a guarantor of
the 2018 Loan and the owner of certain real property commonly known as the Parkdale
Orchard located in Hood River County, Oregon, which property secures repayment of
the 2018 Loan.

On or about October 1, 2019 the sum of $1,467,718.17 was paid to the Bank and
applied to the 2018 Loan from the net sale proceeds received from the sale of the
Fletcher Road Orchard, owned by the Blaine Limited Partnership (“BLP”). The
application of the Fletcher Road Orchard sale proceeds to the 2018 Loan reduced the
principal balance owed on the 2018 Loan to approximately $895,482.

The 2018 Loan (approximately $895,482) will be paid within 36 months of confirmation
as follows: interest will accrue on the unpaid principal balance at 6.5% per annum, and
Avalon will make semi-annual payments to the Trustee of interest only of $29,250,
which payments will be due on July 15, 2020, December, 15, 2020, July 15, 2021,
December 15, 2021, and July 15, 2022, with a balloon payment of all remaining
amounts due on the 2018 Loan (principal and interest) on December, 15, 2022.

Avalon will pay the 2018 Loan through one or more of the following: (a) the sale or
refinance of real property assets owned by Avalon, the Blaines, Sundale Fruit Company
LLC (“Sundale”), and/or BLP; (b) the sale or refinance of personal property assets
owned by Avalon, the Blaines, Sundale, and/or BLP; and/or (c) crop proceeds received
from the sale of Avalon’s crops in excess of amounts needed to fund ongoing operating
expenses needed for current orchard operations.




Page 1 of 3 – ADDENDUM TO PLAN

                     Case 19-33186-dwh12    Doc 67    Filed 11/26/19
Paragraph 2.2.

The Blaines are the holders of allowed claims against the Debtor that are secured by
assets of Avalon. The Blaines will receive no payments under the plan, but will retain
their liens and claims.

Heather Blaine is the holder of an allowed unsecured claim against Avalon in the
amount of $50,000. Heather Blaine will receive no payments on her allowed claim
under the plan until all other allowed claims are paid.

Paragraph 4.

Loan No. 1309005970 (Equipment Loan). The Blaines are co-borrowers under that
certain Commercial Promissory Note (the “Equipment Loan”) with the Bank dated
September 25, 2013 in the original principal amount of $250,000. Avalon is a guarantor
of the Equipment Loan and the owner of the equipment and personal property collateral
securing repayment of the Equipment Loan pursuant to that certain guaranty dated
December 3, 2012 (the “2012 Guaranty”).

The Equipment Loan will continue to be paid pursuant to the Equipment Loan terms.
Annual payments on the Equipment Loan will be made to the Bank by Avalon (or the
Blaines) in the amount of $32,918.11 each on or before October 1, of 2020 and on
October 1 of each subsequent year until the Equipment Loan is paid in full.

In the event Avalon sells any equipment subject to the Bank’s liens, Avalon will pay
directly to the Bank the net sale proceeds received from such sale of equipment as and
when such sales are closed, with proceeds to be applied by the Bank to the unpaid
principal balance of the Equipment Loan. Interest shall continue to accrue at the non-
default rate as provided in the Equipment Loan. The Bank shall retain its liens on the
collateral that secures repayment of the Equipment Loan.

Loan No. 1012005327 (Term Loan). The Blaines are co-borrowers under that certain
Commercial Promissory Note dated September 10, 2012 (the “Term Loan”) which loan
currently has an unpaid principal balance of $722,018. Avalon is a guarantor of the
Term Loan pursuant to the 2012 Guaranty and Avalon is the owner of the real property
commonly known as the Highway 35 Orchard located in Hood River County, Oregon,
which property secures repayment of the Term Loan.

The Term Loan will continue to be paid on the same terms and conditions as currently
exist under the Term Loan documents (including interest at the non-default contract
rate). Annual payments on the Term Loan will be due on or before September 10 of
each year as provided in the Term Loan documents. The Term Loan will continue to be
secured by the Bank’s liens against the real property commonly known as the
Highway 35 Orchard.




Page 2 of 3 – ADDENDUM TO PLAN

                  Case 19-33186-dwh12      Doc 67    Filed 11/26/19
Subordination of the Bank’s Crop Liens to New Financing.

Under the Chapter 12 Plan, Avalon will have the continued use of cash collateral to fund
ordinary and necessary expenses associated with the orchard operations during the life
of the plan. In addition, any lien claimed by the Bank against crops or crop proceeds for
the 2019, 2020, 2021, and 2022 crop years will be subordinated to any new revolving
crop financing obtained by Avalon for operating expenses, with such financing and
subordination not to exceed $700,000 at any one time during the life of the plan.




Page 3 of 3 – ADDENDUM TO PLAN

                   Case 19-33186-dwh12       Doc 67   Filed 11/26/19
      AVALON ORCHARDS, INC.


PROJECTED INCOME AND EXPENSES 2020




       Case 19-33186-dwh12   Doc 67   Filed 11/26/19
 AVALON ORCHARDS, INC.

                                                                CROP PROJECTIONS 2020                                         CROP PROJECTIONS 2019

 PEARS & APPLES               (by the bin)                   2020           Plastic bins                                   2019
                                                           Estimate Estimate                                               Final          Estimate
  LOCATION                       CROP                     # of Bins            $ / Bin            Estimate Total       # of Bins           $ / Bin       Estimate Total
 HR #1     Pears STARK CRIMSON                                      20             $200                     $4,000                   19      $250                  $4,750
 Parkdale           RED SENSATION (Bartiett)                        30             $150                     $4,500                   31      $150                  $4,650
                    GREEN BARTLETT                                300              $225                    $67,500
                                                                                                                                                     —




                                                                                                                                280          $250                 $70,000
                    ANJOU                                       1300              $225                   $292,500              1338          $225                $301,050
                         HR #1 Pear TOTAL                       1650                                     $368,500              1668                             $380,450
 HR #2 Pears RED SENSATION (Bartiett)                                  0                                       $0                     0                               $0
 Hwy 35      GREEN BARTLETT                                       450             $250                   $112,500               487          $250               $121,750
                    BOSC                                          250             $250                     $62,500              206          $350                 $62,500
                                                                                              -
                    COMICE                                             0                                       $0                     0                               $0
                    ANJOU                                         750             $250                   $187,500               885          $225               $199,125
                       HR #2 Pear TOTAL                         1450                                     $362,500             1578                              $383,375
      hr #2 Apples GRANNIES                                         75            $200                    $15,000                    99      $200                $19,800
                      HR #2 Apple TOTAL                             75                                    $15,000                    99      $200                $16,000
 HR #3 Pears GREEN BARTLETT
                                                                                                                                195          $250                $48,750
 Fletcher Dr.       Anjou
                                                                                                                                483          $225               $108,675
                    Bosc
                                                                                                                                     33      $300                 $9,900
                                                                                                                                                                      $0
                            HR #3 Pear TOTAL                           0                                       $0               711                             $167,325
WAMIC              GOLDENS                                      1000              $150                   $150,000             1395           $150               $209,250
                   Grannies                                      100              $150                    $15,000                69          $150                $10,350
                   REDS                                          150              $150                    $22,500                83          $100                 $8,300
                   HONEYCRISP                                    750              $600                   $450,000              677           $500               $338,500
                     WAMIC Apple TOTAL                         2000                                      $637,500             2224                              $566,400
OREGON TOTAL:         PEARS & APPLES                           5175                                  $1,383,500               6280                          $1,513,550

SUNDALE            BUCKEYE GALAS                               1200
                                                                   r             $200                    $240,000             1202           $250               $300,500
                   IMPERIAL GALAS                                  75            $150                     $11,250                94          $150                $14,100
                   GRANNIES                                    3000              $200                    $600,000             3153           $200               $630,600
                   FUJIS                                         300             $150                     $45,000              397           $225                $89,325
                    SUNDALE Apple TOTAL                        4575                                      $896,250            4846                           $1,034,525
WASHINGTON TOTAL:           PEARS & APPLES                     4575                                      $896,250            4846                           $1,034,525

OR / WA GRAND TOTAL: PEARS & APPLES
                                                              9,750                                  $2,279,750             11126                           $2,548,075


CHERRIES          ("Realized": actually received)                                          Estimated                 Realized                        Realized
(Borton givesus Cherry figures by the pound,
                                                            2020                                  2020                   2019                            2019
   not by the bin or ton)
                                                                           Est pymt per ton                            total pounds
                                                        tons est.                                                      "Lbs. Ran"
Hood River         Cherries
                                                                                                                          99,172          $ 0.650                $63,995
Wamic              Cherries                                      100        $ 0.700                      $140,000         80,788          $ 0.640                $52,015
Sundale           Cherries                                      120 $ 0.750                              $264,000       233,813           $ 0.690               $161,112
CHERRIES: TOTALS
                                                                220                                      $404,000       413,773                                 $277,122
                                                                                                                     "tons" 206.88
2020 TOTAL ESTI M ATE :     all locations - apples, pears & cherries
                                                                                                     $3,021,500

201 9 TOTAL ESTIMATE:       all locations - apples, pears & cherries
                                                                                                                                                            $2,825,197




   C:\Users\avalo\Documents\Avalon\Avalon Folder\CROP RECORDS\M
                                                                isc\Projections 2019-2020 using Realized 2019 cherry income and poundages
                                                                                                                                          of 11/26/2019
                                        Case 19-33186-dwh12                           Doc 67              Filed 11/26/19
                  Avalon Orchards, Inc.                      Expense Distribution Budget 2020
                                                   2020
                  Description                    JAN            FEB        MAR         APR        MAY           JUNE       JULY       AUG        SEPT       OCT        NOV                          TOTAL
                 ADVERTISING                        250                        250                                  250                                                                        f
                  BEES                                                                                                                                                                                    750
                                                                                                   13,000
                 CHEMICALS                                                                                                                                                                             13,000
                                                                                        20,000     30,500        30,000     20,000     20,000     15,000     13,000      9,000                        157,500
                 EMPLOYEE HOUSING
                                                                               500                                             300
                 EMPLOYEE SAFETY                                                                                                                                                     500                1,300
                                                                   100         200         300             0        300        300
                FEED                                                                                                                                                                                    1,200
                                                                   200                     100                                         12,000                              200
                FERTILIZER                                                                                                                                                                             12,500
                                                                 7,000       2,000                  6,000         5,000
                FUEL                                                                                                                                                               5,000               25,000
                                                  2,500          1,500       6,000      10,000      2,000         7,000      3,000      5,000      4,500      5,500      4,000     2,000               53,000
               HAULING /FREIGHT/ODOT                                           200                                  200        400                   400
               H2A                                                                                                                                                                   200                1,400
                                                  2,000          3,000       5,000       3,500      3,500         5,000        500                            6,000      4,000
               INSURANCE                                                                                                                                                                  0            32,500
                                                  2,800          2,800       3,500       3,300      3,300         2,800        300      1,500      2,800      3,300      7,000
              LABOR                                                                                                                                                                3,000               36,400
                                                 25,000         30,000     55,000       70,000     85,000        91,000    130,000     92,000     90,000    140,000     62,000
               LABOR OFFICERS                                                                                                                                                     25,000             895,000
                                                 12,000          7,000       8,000       8,000      8,000         6,500      7,500      8,500      7,500      7,500      2,000     6,000              88,500
              LEGAL & ACCOUNTING                 14,000          2,500                   4,000      1,000        15,000                10,000                            2,500     2,500              51,500
              Licenses/Permits
                                                                                          500                                 400
                                                                                                                                                                                    600
Case 19-33186-dwh12




             MISC EXPENSES                                                                                                                                                                             1,500
                                                    500                      1 ,500                                500       3,000       500         500       500        500                          7,500
             OFFICE EXPENSE / DUES                       0                    250         400                                 250        500        250                   250       200                2,100
             RENTALS
                                                                             2500
            REPAIRS                                                                                                                                                                                    2,500
                                                   300           3,000      2,500       2,000       5,000        2,500       2,500     5,000       1,500      1,500     1,200     1,500
            SUPPLIES                                                                                                                                                                                  28,500
                                                   500             300        500         500       1,000         1,000      1,800      1,500      2,800      1,500       500     1,000
            PAYROLL TAXES                                                                                                                                                                             12,900
                                                  5,000          4,000      5,000      10,000      10,000       12,000      10,000    15,000      17,000    15,000     10,000     6,500
           PROPERTY TAX/I rr.Fees                                                                                                                                                                    119,500
                                                                 5,000      4,200                  5,000                                                                                   I
                                                                                                                                                                        5,000                         19,200
           UTILITIES                             3,000          4,500       5,000       4,000      4,000         6,000      9,000     12,000                 9,500      2,000     3,000               62,000
          VEHICLES /LICENSES                       550            550         550         550        550           550        550        550        550        550        550       550                6,600
          BANK FEES
                                                                                                                                                                        7,000     3,000               10,000
         TRACTORS
                                                                                                                                       3,264
         CAPITAL PURCHASES                                                                                                                                                                             3,264
                                                 2,500                                             1,500                    5,000                 5,000                               0
        AGRI ACESS LOAN                                                                                                                                                                               14,000
                                                64,000
Doc 67




                                                                          103,469                                          64,000
        TREES                                                                                                                                                                                        231,469
                                                 1,000                                                           1,500
        HOUSING                                                                                                                                                                   1,000                3,500
                                                                1,000                                500
       Term Loan CSB                                                                                                                                                                  0                1,500
                                                                                                                                                 43,838                                              43,838
        Loan 05970
                                                                                                                                                            32,918                                    32,918
Filed 11/26/19




      Sundale lease obligations est                                                                                                                                                                1,972,339
                                                 7,100          7,100     90,000        7,100     20,200         7,100      7,100      7,100      7,100      7,100      7,100     7,100
       BLP lease obligations est.                                                                                                                                                                   181,200
                                                 5,000          5,000     70,000        5,000      6,300         5,000      5,000      5,000     24,000      5,000      5,000     5,000             145,300

                                    TOTAL      148,000         84,550    366,119      149,250    206,350       199,200    270,900    199,414    222,738    248,868    129,800    73,650            2,298,839




                                                                                                                                                                                                    11/26/19
                                            Note: timing of expenses variable, depending on weather
                                                                                                    and crop size and timing.

                                                                C:\Users\avalo\Documents\Avalon\Avalon FolderABanking
                                                                                                                      Folder\Budgets\2020 budget court
                              AVALON ORCHARDS, INC.
                               LIQUIDATION ANALYSIS


ASSETS:
Parkdale Orchard                                       $3,000,000
Highway 35 Orchard                                     $2,250,000
2019 Crop Inventory                                    $2,500,000
Equipment                                              $ 800,000

TOTAL                                                  $8,550,000*

*All asset values represent estimated liquidation value.


LIABILITIES:
Unsecured Debt                                         $ 77,000
Columbia State Bank (2018 Loan)                        $ 895,482
Columbia State Bank (Equipment Loan)                   $ 115,888
Columbia State Bank (Term Loan)                        $ 722,018

TOTAL                                                  $1,810,388




                   Case 19-33186-dwh12       Doc 67    Filed 11/26/19
